Title: From George Washington to François Barbé de Marbois, 21 June 1785
From: Washington, George
To: Barbé de Marbois, François



Sir,
Mount Vernon June 21st 1785.

The last Post brought me the honor of your favor of the 12th—I am made happy by occasions which induce you to write to me—and shall take pleasure in rendering Mr De Corney any

service in my power. I will immediately inform myself of the name, & residence of the Treasurer of the Society of the Cincinnati of this State, and transmit Mr De Corney’s Bill on Colo. Wadsworth, to him.
I am greatly obliged to you, Sir, for the several communications of your letter—I wish disagreeable consequences may not result from the contentions respecting the Navigation of the River Mississippi—The emigrations to the Waters thereof, are astonishingly great; and chiefly from a description of people who are not very subordinate to Law & good Government. Whether the prohibition from the Court of Spain is just or unjust—politic or otherwise; it will be difficult to restrain a people of this class from the enjoyment of natural advantages. It is devoutly to be wished that Mr Gardoqui would enter into such stipulations with Congress as may avert the impending evil, & be mutually advantageous to both nations.
After the explicit declarations of the Emperor, respecting the Navigation of the Scheldt, and his other demands upon Holland, he will stand I think, upon unfavorable ground; for if he recedes, his foresight & judgment may be arraigned—and if he proceeds, his ruin may be involved. But possibly I am hazarding sentiments upon a superficial view of things, when it will appear, ultimately, that he has had important objects in view, and has accomplished them.
I take the liberty of addressing the inclosed letter to your care & to assure you of the respect and esteem with which I have the honor to be, Sir, Yr Most Obedt Hble Sv⟨t⟩

Go: Washington

